 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ADOLFO BUSTAMANTE,                         No. 2:18-CV-0057-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M.E. SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for leave to amend (ECF No.

19   16).

20                  On August 16, 2019, the court issued a screening order addressing the sufficiency

21   of plaintiff’s first amended complaint. In that order, the court concluded plaintiff’s first amended

22   complaint states a cognizable First Amendment claim against defendant J. Schuster based on

23   denial of access to the courts. The court also determiners that plaintiff’s first amended complaint

24   fails to state any other claims against any other defendants. Plaintiff was provided an opportunity

25   to file an amended complaint within 30 days addressing the deficiencies identified in the court’s

26   screening order. The instant motion for leave to amend was filed apparently in response on

27   September 19, 2019. Along with his motion, plaintiff has also filed a second amended complaint.

28   ///
                                                        1
 1                     Plaintiff’s motion for leave to amend is denied as unnecessary because, as

 2   explained above, the court has already granted plaintiff leave to amend. In reviewing plaintiff’s

 3   motion and the second amended complaint filed therewith, however, it appears that plaintiff’s

 4   amended factual allegations are more thoroughly set forth in the motion for leave to amend than

 5   they are in the second amended complaint. Because the court is unable to look to documents

 6   outside the second amended complaint to make it complete and to the extent plaintiff intends the

 7   allegations set forth in his motion to support the second amended complaint, plaintiff will be

 8   provided an opportunity to file a third amended complaint setting forth all his amended factual

 9   allegations in a single pleading. If no third amended complaint is filed within the time provided

10   herein, the action will proceed on the second amended complaint filed on September 19, 2019.

11                     Accordingly, IT IS HEREBY ORDERED that:

12                     1.     Plaintiff’s motion for leave to amend (ECF No. 16) is denied as

13   unnecessary;

14                     2.     Plaintiff may file a third amended complaint within 30 days of the date of

15   this order; and

16                     3.     If no third amended complaint is filed, this action shall proceed on the

17   second amended complaint filed on September 19, 2019.

18

19   Dated: October 3, 2019
                                                             ____________________________________
20                                                           DENNIS M. COTA
21                                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                         2
